Case 2:18-cv-07466-JMA-AKT Document 12 Filed 08/24/20 Page 1 of 4 PageID #: 66




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 Pablo Orellana                                  Civil Action No. 18-cv-7466 (JMA)(AKT)

                       Plaintiff,

        v.
                                                          STIPULATED
 New Food Corp. d/b/a Foodtown and Jason          CONFIDENTIALITY AGREEMENT
 Ferreira,                                          AND PROTECTIVE ORDER

                   Defendants.

IT IS HEREBY ORDERED that the following provisions shall govern claims of confidentiality
in these proceedings:

(a) The following documents and information may be designated as “confidential” provided such
    documents are not public and have not previously been disclosed by the producing party to
    anyone except those in its employment or those retained by it [check all that apply]:

   __X__ Sensitive Commercial Data, such as confidential or proprietary research,
   development, manufacturing, or commercial or business information, trade secrets, special
   formulas, company security matters, customer lists, financial data, projected sales data,
   production data, matters relating to mergers and acquisitions, and pricing data.

   __X__ Sensitive Personal Data, such as personal identifiers, financial information,
   tax records, and employer personnel records.

   __X__ Medical and Legal Records, including medical files and reports.

   __X__ Non-public criminal history.

(b) If any party believes a document not described in the above paragraph should nevertheless
    be considered confidential, it may make application to the Court. Such application shall
    only be granted for good cause shown.

(c) An attorney for the producing party may designate documents or parts thereof as
    confidential by stamping the word “confidential” on each page.

    If such information is provided in an answer to an interrogatory, the attorney may separately
    append the information to the main body of the interrogatory responses, mark such
    appendices ‘confidential,’ and incorporate by reference the appended material into the
    responses.




113510498
Case 2:18-cv-07466-JMA-AKT Document 12 Filed 08/24/20 Page 2 of 4 PageID #: 67




    At the time of a deposition or within 10 days after receipt of the deposition transcript, a
    party may designate as confidential specific portions of the transcript which contain
    confidential matters under the standards set forth in paragraph (a) above. This designation
    shall be in writing and served upon all counsel. No objection shall be interposed at
    deposition that an answer would elicit confidential information. Transcripts will be
    treated as confidential for this 10-day period. Any portions of a transcript designated
    confidential shall thereafter be treated as confidential in accordance with this order. The
    confidential portion of the transcript and any exhibits referenced solely therein shall be
    bound in a separate volume and marked “Confidential Information” by the reporter.

(d) Documents designated “confidential” shall be shown only to the attorneys, parties, experts,
    actual or proposed witnesses, court personnel and other persons necessary to review the
    documents for the prosecution or defense of this lawsuit. Each person who is permitted to
    see confidential documents shall first be shown a copy of this order and shall further be
    advised of the obligation to honor the confidential designation. Before confidential
    documents are shown to experts, actual witnesses, or proposed witnesses, each person must
    agree to be bound by this order by signing a document substantially in the form of Exhibit
    A. If such person refuses to sign a document substantially in the form of Exhibit A, the
    party desiring to disclose the confidential information may seek appropriate relief from the
    Court. The parties agree that any discovery material produced in this litigation and
    designated as confidential or for attorney’s eyes only may only be used in connection with
    this litigation.

(e) Review of the confidential documents and information by counsel, experts, or consultants
    for the litigants in the litigation shall not waive the confidentiality of the documents or
    objections to production.

(f) The inadvertent, unintentional, or in camera disclosure of a confidential document and
    information shall not generally be deemed a waiver, in whole or in part, of any party’s
    claims of confidentiality. If at any time prior to trial, a producing party realizes that some
    portion(s) of the discovery material that the party produced should be designated as
    “confidential,” the party may so designate by apprising all parties in writing, and providing
    that the material has not already been published or otherwise disclosed, such portion(s)
    shall thereafter be treated as confidential under this order.

(g) If a party believes that a document designated or sought to be designated confidential by the
    producing party does not warrant such designation, the party shall first make a good-faith
    effort to resolve such a dispute with opposing counsel. In the event that such a dispute
    cannot be resolved by the parties, either party may apply to the Court for a determination as
    to whether the designation is appropriate. The burden rests on the party seeking
    confidentiality to demonstrate that such designation is proper.

(h) The parties shall comply with the Eastern District of New York’s Steps for E-Filing
    Sealed Documents in Civil cases, located at


113510498
Case 2:18-cv-07466-JMA-AKT Document 12 Filed 08/24/20 Page 3 of 4 PageID #: 68
Case 2:18-cv-07466-JMA-AKT Document 12 Filed 08/24/20 Page 4 of 4 PageID #: 69




                                           EXHIBIT A

         I have been informed by counsel that certain documents or information to be

disclosed to me in connection with the matter entitled Pablo Orellana v. New Food Corp. d/b/a

Foodtown and Jason Ferreira, Civil Action No. 18-cv-7466 (JMA)(AKT), have been designated

as confidential. I have been informed that such documents or information labeled “confidential”

are confidential by Order of the Court.

         I hereby agree that I will not disclose any information contained in such documents to

any other person. I further agree not to use any such information for any purpose other than

this litigation.



Print Name:



Sign Name:



Dated:




Signed in the presence of:


____________________________________
(Attorney)




113510498
